— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Demakos, J.), rendered October 14, 1982, convicting him of robbery in the first degree (three counts), criminal use of a firearm in the first degree (four counts), rape in the first degree (three counts), sodomy in the first degree (five counts), and robbery in the second degree (three counts), upon a jury verdict, and imposing sentence.
Judgment affirmed.
The overwhelming evidence of the defendant’s guilt included identifications of him by two of the victims of the incident. Both of these people recognized the defendant because they had seen him previously on numerous occasions. We note that the trial court gave the defendant’s attorney ample latitude in his examination of the witnesses and in his summation. Any erroneous evidentiary rulings by the trial court must be regarded as harmless. Lawrence, J. P., Fiber, Kooper and Spatt, JJ., concur.